internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b city c contractor v dollars amount of total set-aside w dollars amount of total set-aside x dollars amount of total set-aside dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you are recognized as an organization described in sec_501 of the code as a nonprofit trust and are classified as a private_foundation within the meaning of sec_509 your objectives are funding education initiatives such as education for students in grades pre-k through grades charter school formation teacher development educational leadership development after school education and education studies in the b area you have requested a ruling regarding a proposed set-aside of funds in the amount of v dollars consisting of an initial set_aside of w dollars for the taxable_year ending in and an additional set-aside of x dollars for the taxable_year ending in charter school leader in connection with your contract with c to recruit and train a the specific project is the fulfilment of the contract which specifies that c will identify one qualified_individual and train him her through the c fellowship to open an outstanding charter school in b which will conform to the established c principles of school design c was originally to have identified and engaged this fellowship to design found and lead a charter school fellow for the school year the contract further provides that should c for opening in the be unable to identify a qualified_person within the timeframe dictated by a school opening c would work to identify and engage a fellow to join the - - fellowship to open the charter school in the school year in addition to the core fellowship training and charter application support c will also provide a slate of follow-on support services to the leader of the b school once it opens authorization start-up grant you will provide funding totaling v dollars for facilities and a post- the recruitment of a suitable person for the fellowship takes much care and effort the program is competitive and very few are selected c recruits nationally for fellows and expends much time and exertion on your behalf to sign a highly qualified young person to lead your school furthermore it is essential that c fellows align with c’s approach which is based on stringent principles of school design despite rigorous recruitment efforts no fellow was signed for c will strive to recruit a fellow to open a charter school in the consequently school year the project is better accomplished through a set-aside than through the immediate payment of funds because on the one hand you must commit the funds now for the search placement and education of the fellow even though the first disbursements of the dedicated funds do not take place until to know in advance that they are being supported by the sponsor many leave their current jobs to take on the fellowship and the commitment must be binding for them to take such a risk and move forward on the other hand prepaying the contract will not accelerate the process and you will make payments to c only as certain milestones are met fellows need you submit that the v dollars set-aside will be paid out within years of the date of the first set-aside the set-aside amount is expected to be disbursed according to the following timeline from january to june recruiting for a fellow august the fellowship orientation september through august approval etc training board recruitment planning charter application and c will conduct intensive basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
